 Case 3:20-cv-11584-RHC-DRG ECF No. 1 filed 06/16/20   PageID.1   Page 1 of 7




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION



DAVID BRIOLAT,

     Plaintiff,                         Case No.              -CD
                                        Honorable

v.

Heller Machine Tools L.P.,
      Defendant.
__________________________________________________________________

LAW OFFICES JEFFREY S. BURG, ESQ.
Jeffrey S. Burg (P38381)
Attorney for Plaintiff
30700 Telegraph Rd., Ste. 1675
Bingham Farms, MI 48025
Tel.:(248) 227-5027
Fax: (248)856-1258
jburg@comcast.net




                   COMPLAINT AND JURY DEMAND
 Case 3:20-cv-11584-RHC-DRG ECF No. 1 filed 06/16/20            PageID.2   Page 2 of 7




        Plaintiff, David Briolat (“Plaintiff” or “Briolat”) complains against Heller

Machine Tools, L.P. (“Defendant” or “Heller”) as follows:

                                  INTRODUCTION

   1.      This is a discrimination and retaliation action brought pursuant to the

           Family and Medical Leave Act of 1993 (“FMLA”), 29 USC 2601 et seq.,

           and the Michigan Persons With Disabilities Civil Rights Act

           (“PWDCRA”), M.C.L. 37.1401, et seq.

   2.      In this action, Briolat seeks equitable relief and legal damages to enforce

           his rights under the FMLA and PWDCRA to be free from discrimination

           and retaliation on the basis of his need for medical leave, his disability or

           because of a perceived disability.



                      JURISDICTION, VENUE, & PARTIES

   3.      Briolat is an individual residing in the City of Sterling Heights, County of

           Macomb, State of Michigan.

   4.      Heller Machine Tools L.P. a limited partnership organized under the laws

           of the State of Delaware, and doing business nationwide but in particular

           in Troy, Michigan.

   5.      This Court has subject matter jurisdiction over Plaintiff Briolat’s FMLA

           claim pursuant to 28 U.S.C. §§1331 and 1343(a)(4).
Case 3:20-cv-11584-RHC-DRG ECF No. 1 filed 06/16/20         PageID.3    Page 3 of 7




 6.    This Court may also exercise pendant jurisdiction over Plaintiff’s state law

       claims arising under the statutes of the State of Michigan, and which arise

       from a common nucleus of operative fact pursuant to 28 USC 1367.

 7.    Briolat also claims damages in excess of $75,000.00.

                              STATEMENT OF FACTS

 8.    Plaintiff Briolat repeats and realleges the preceding paragraphs as though

       fully stated herein.

 9.    Plaintiff was hired by Defendant in May, 2000, and at all times worked

       twelve months of the year, full-time, and in each year, including in the final

       year of his employment with Defendant, worked more than 1,250 hours.

 10.   Defendant has more than fifty employees at the location at which Plaintiff

       was employed.

 11.   At all times Plaintiff performed the duties of his job competently and gave

       no reason based on performance for Defendant to discharge Plaintiff's

       employment at any time.

 12.   Plaintiff made it known to Defendant that Plaintiff had conditions of high

       blood pressure, high cholesterol, depression, acid reflux and alcoholism.

 13.   On 12/12/18, on Defendant’s premises, Plaintiff went out to his car shortly

       after punching in to get his medications.

 14.   Plaintiff was only out of the building a few minutes.
Case 3:20-cv-11584-RHC-DRG ECF No. 1 filed 06/16/20       PageID.4   Page 4 of 7




 15.   Plaintiff’s co-workers who do not have disabilities or are not perceived to

       have disabilities regularly leave the company building to smoke and/or go

       to their car for the same amount of time or for much longer than Plaintiff

       took to go to his car to get his medications.

 16.   When Plaintiff returned to the building, he was confronted by his manager

       and taken to human resources.

 17.   Plaintiff reminded his manager and human resources that he had medical

       conditions and needed his medications from his car.

 18.   Plaintiff also requested a medical leave of absence because of his

       conditions.

 19.   The human resources representative told Plaintiff to “get help,” handed

       Plaintiff a business card for a company that gives employee assistance, and

       terminated Plaintiff’s employment on or about December 12, 2018.



                     COUNT I-VIOLATION OF FMLA


 20.   Plaintiff repeats and realleges the preceding paragraphs as though fully

       stated herein.

 21.   Defendant interfered with Plaintiff's FMLA rights, and retaliated against

       Plaintiff for requesting FMLA leave, and therefore violated Plaintiff’s

       rights under the FMLA.
Case 3:20-cv-11584-RHC-DRG ECF No. 1 filed 06/16/20        PageID.5    Page 5 of 7




 22.   As a direct and proximate result of Defendant’s actions, Plaintiff has

       suffered lost wages, benefits, and loss of employment opportunities.



                                  COUNT II

                 VIOLATION OF MICHIGAN’S
         PERSONS WITH DISABILITIES CIVIL RIGHTS ACT


 23.   Plaintiff incorporates all of the foregoing allegations by reference as

       though stated in full herein.

 24.   At all relevant times, Plaintiff was a qualified individual with a disability

       within the meaning of MCL 37.1103 et seq.

 25.   Plaintiff has a physical impairment that substantially limits one or more of

       his major life activities, has a record of the impairment, and/or is regarded

       by Defendant as having the impairment.

 26.   Plaintiff is an individual who, with or without reasonable accommodation,

       can perform the essential functions of his job as a CNC machine builder at

       Defendant's facility.

 27.   In rejection of Plaintiff's request for accommodation, even though

       Defendant had available methods of accommodation which were not

       burdensome to Defendant in any manner, Defendant failed to engage in an
Case 3:20-cv-11584-RHC-DRG ECF No. 1 filed 06/16/20          PageID.6    Page 6 of 7




       interactive process with Plaintiff and refused to accommodate Plaintiff's

       request for accommodation.

 28.   Defendant's failure to make reasonable accommodations for Plaintiff,

       failure to engage in the interactive process with Plaintiff, and Defendant's

       termination of Plaintiff's employment, constitutes discrimination against

       Plaintiff in respect to the terms, conditions, or privileges of employment in

       violation of the PWDCRA.

 29.   Defendant conducted itself with malice and/or with reckless indifference

       to Plaintiff's protected rights.

 30.   As a direct and proximate result of Defendant's discrimination on the

       basis of Plaintiff's disability or perceived disability, Plaintiff has suffered

       lost wages, benefits, and loss of employment opportunities. In addition,

       Defendant's failure to make reasonable accommodation to Plaintiff and

       by terminating Plaintiff’s employment, has caused and continues to cause

       Plaintiff to suffer substantial damages for pecuniary losses, mental,

       emotional and physical pain and anguish, loss of enjoyment of life, and

       other nonpecuniary losses.
 Case 3:20-cv-11584-RHC-DRG ECF No. 1 filed 06/16/20        PageID.7   Page 7 of 7




                                           Respectfully submitted,


                                           LAW OFFICES OF JEFFREY S.
                                           BURG


                                           /s/ Jeffrey S. Burg__________
                                           Jeffrey S. Burg P38381
                                           30700 Telegraph Road, Ste. 1675
                                           Bingham Farms, MI 48025
                                           248-227-5027
Dated: June 16, 2020                       jburg@comcast.net


                                 JURY DEMAND


      Plaintiff demands a trial by jury.

                                           Respectfully submitted,

                                           LAW OFFICES OF JEFFREY S. BURG

                                           /s/ Jeffrey S. Burg__________
                                           Jeffrey S. Burg P38381
                                           30700 Telegraph Road, Ste. 1675
                                           Bingham Farms, MI 48025
                                           248-227-5027
Dated: June 16, 2020                       jburg@comcast.net
